      Case 4:18-cv-02951 Document 52 Filed on 05/30/19 in TXSD Page 1 of 5
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           May 30, 2019
                            UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

LYNETTE HOLLINS,                                 §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §            CIVIL ACTION H-18-2951
                                                 §
TRANS UNION LLC, et al.,                         §
                                                 §
       Defendants.                               §


                                              ORDER

       Pending before the court is a memorandum and recommendation (“M&R”) in which the

Magistrate Judge recommends denying defendant Trans Union LLC’s motion to dismiss (Dkt. 18).

Dkt. 38. Trans Union filed several objections to the M&R. Dkt. 45. After considering the M&R,

related documents, and the applicable law, the court is of the opinion that the objections should all

be OVERRULED and the M&R should be ADOPTED IN FULL.

                                       I. LEGAL STANDARD

       A party may file objections to a Magistrate Judge’s ruling within fourteen days of being

served with a copy of a written order. Fed. R. Civ. P. 72; see also 28 U.S.C. § 636(b)(1)(c). The

standard of review used by the district court depends on whether the Magistrate Judge ruled on a

dispositive or non-dispositive motion. See Fed. R. Civ. P. 72; see also 28 U.S.C. § 636(b)(1)(c). For

dispositive motions, such as the motion to dismiss here, district courts “must determine de novo any

part of the magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.

73(b)(3).
      Case 4:18-cv-02951 Document 52 Filed on 05/30/19 in TXSD Page 2 of 5



                                            II. ANALYSIS

       Trans Union poses five objections, which the court will address in seriatim.

A.     Evidentiary Ruling

       The Magistrate Judge sustained objections by plaintiff Lynette Hollins that Trans Union was

“reaching too far beyond the Plaintiff’s complaint” by relying on a declaration by a member of Trans

Union’s litigation support department and a credit disclosure earlier than the credit disclosure

referenced in Hollins’s complaint, and accordingly did not consider those documents when making

her motion to dismiss recommendation. See Dkt. 38 at 4 n.12. Trans Union objects to this ruling,

noting that the declaration was only included to authenticate documents and that the earlier credit

file disclosure is central to the plaintiff’s claims. Id. at 4. The court agrees with the Magistrate

Judge that it is appropriate to strike the two documents because neither document is included in the

complaint or sufficiently central to Hollins’s claims to consider at the motion-to-dismiss stage.

Moreover, even if the Magistrate Judge had considered these documents, neither would have

impacted the ultimate conclusion that Hollins’s claim is plausible. The evidentiary objection is

therefore OVERRULED.

B.     Inaccurate as a Matter of Law

       The Magistrate Judge determined that the notation “included in bankruptcy” in Hollins’s

credit report “could not be said to be accurate as a matter of law” under the Fair Credit Reporting

Act—at least at the motion-to-dismiss stage—as the notation is plausibly misleading and could

plausibly adversely affect credit decisions. Dkt. 38 at 8. Trans Union objects to this finding, arguing

that the claims should be dismissed for failure to plead an inaccuracy. Dkt. 45 at 5. In support of

this argument, Trans Union cites cases from district courts in California, Tennessee, and Michigan

that found no factual inaccuracy as a matter of law when faced with “included in bankruptcy” versus
                                                  2
      Case 4:18-cv-02951 Document 52 Filed on 05/30/19 in TXSD Page 3 of 5



“discharged in bankruptcy”notations, determined the notations were interchangeable, or found that

reading the credit reports they were considering in whole obviated any confusion to would-be

creditors. Id. at 6–8. None of the cases is binding, and the court finds the Magistrate Judge’s

reasoning, which is based on Fifth Circuit precedent, persuasive, especially in light of the plausibility

standard used at the motion-to-dismiss stage. This objection is therefore OVERRULED.

C.      Pinner Decision Misapplied

        The Magistrate Judge analyzed the decision in Pinner v. Schmidt, 805 F.2d 1258, 1262 (5th

Cir. 1986), noting that in Pinner, the Fifth Circuit determined that the notation “Litigation Pending”

was open to interpretation that the consumer was being sued when, in fact, the consumer was suing

the creditor. Dkt. 38 at 7. She pointed out that the Fifth Circuit had echoed a district court in Hawaii

that found that the statute at issue requires a consumer reporting agency to assure “maximum

possible accuracy” in consumer reports, not just accuracy. Id. In the Hawaiian case, the court used

the example of how saying a person was “involved” in a credit card scam when the person was the

victim of the scam may be accurate, but it does not ensure maximum possible accuracy. Id. (citing

Pinner, 805 F.2d at 1263 (quoting Alexander v. Moore & Assocs., Inc., 553 F. Supp. 948, 952 (D.

Haw. 1982))). Then, she stated: “The problem with the verbiage in this case is similar,” explaining

that “included in bankruptcy” suggests the bankruptcy is pending and outcomes other than a

discharge are possible. Id. at 8.

        Trans Union objects to this analysis, arguing that Pinner is distinguishable because (1) the

credit file in that case did not contain sufficient information that would allow a creditor to understand

the true status of the account; and (2) there were actual credit denials in Pinner. Dkt. 45. Trans

Union argues that “courts across the country have recognized that the entire credit file must be read

as a whole when determining accuracy, not just the particular field or remark on which this Plaintiff

                                                   3
      Case 4:18-cv-02951 Document 52 Filed on 05/30/19 in TXSD Page 4 of 5



is focused.” Id. Trans Union then cites district court cases from several other states. Id. (citing cases

from Tennessee, Georgia, Illinois, and California). Trans Union contends that here, since the report

states that the account was closed with a zero balance and no past due balance, it is clear when one

reads the entire report that, notwithstanding the notation “included in bankruptcy,” it was actually

“discharged in bankruptcy.”

        While the Pinner case is distinguishable on various grounds, there is nothing incorrect about

the Magistrate Judge’s decision to discuss it as analogous with regard to how notations can be

technically accurate but still not provide the maximum possible accuracy as required under the

statute at issue. And even if one reviews the report as a whole rather than considering only the

notation, when one views the report in the light most favorable to the plaintiff, it is plausible that a

creditor would misunderstand. The objection to the application of the Pinner case is therefore

OVERRULED.

D.      Trans Union’s Subjective Belief

        The Magistrate Judge noted that Trans Union added an argument in its reply that the plaintiff

had failed to plead more than her subjective belief that the notation “included in bankruptcy” was

misleading. Dkt. 38 at 6 n.14. The Magistrate Judge declined to address the argument because it

was raised in the reply. Id. Trans Union contends that it was not offered as a new ground for

dismissal in the reply but as a “further development of the grounds contained in the original Motion

to Dismiss and raised in rebuttal to Plaintiff’s contentions in her Response.” Dkt. 45 at 11. The

court does not find it necessary to determine whether this is a new ground or simply a rebuttal point

because even if it is a new ground, it does not provide a sufficient basis for dismissal for failure to

state a claim. As the Magistrate Judge noted, the plaintiff eventually will have to establish the

elements of her claim, which cannot rely on her subjective belief. See Dkt. 38 at 6 n.14. But, for

                                                   4
      Case 4:18-cv-02951 Document 52 Filed on 05/30/19 in TXSD Page 5 of 5



now, the court must only determine if her claim is plausible, and it is. This objection is

OVERRULED.

E.     White

       The Magistrate Judge found that an order relied upon by Trans Union from the Central

District of California in White v. Experian Info. Sols., Inc. was distinguishable. Dkt. 38 at 6. Trans

Union objects to this conclusion. Dkt. 45 at 12. It points out that courts in this Circuit “may

consider case law from other circuits in determining whether a robust consensus of persuasive

authority exists.” Id. at 12–13 (emphasis added). They key word, of course, is “may.” The court

is not required to follow White even if it were on point.1 Moreover, the White order provided by

Trans Union relates to approval of a settlement. The legal standards for approving a Rule 23

settlement and granting a motion to dismiss under 12(b)(6) are not the same. The case is, as the

Magistrate Judge found, not binding and, regardless, distinguishable.             This objection is

OVERRULED.

                                         III. CONCLUSION

       All of Trans Union’s objections are OVERRULED. The M&R is ADOPTED IN FULL, and

the motion to dismiss is DENIED.

       Signed at Houston, Texas on May 30, 2019.



                                               ___________________________________
                                                           Gray H. Miller
                                                   Senior United States District Judge



       1
           This “case law” is an “approval order regarding settlement agreement and release” in a
class action lawsuit. See Dkt. 45, Ex. A (White v. Experian Info. Sols., Inc., No. SA CV 05-1070
DOC (MLGx) (C.D. Cal. Aug. 19, 2008) (approval order regarding settlement agreement and
release)).
                                                  5
